Citation Nr: 0739894	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-12 550	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD), prior to January 
4, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The July 2002 rating decision on appeal granted service 
connection for PTSD, and assigned an initial 50 percent 
evaluation, effective from January 11, 2001.  A rating 
decision in October 2002 granted an earlier effective date of 
September 29, 2000 for the award of service connection for 
PTSD.  A rating decision in June 2007 awarded a staged 
initial evaluation of 100 percent for PTSD, effective from 
January 4, 2005.


FINDING OF FACT

On December 12, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


